Citation Nr: 0818931	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  06-06 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a chronic skin disorder 
to include boils.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and D. I.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from February 1976 to July 
1982.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) which 
denied service connection for a chronic skin disorder to 
include boils.  In March 2008, the veteran was afforded a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that service connection for a chronic 
skin disorder to include boils is warranted as he initially 
manifested the claimed disability while stationed in the 
Republic of Korea.  He clarified that he was treated for the 
claimed condition at the 121st Army Hospital in Seoul, Korea, 
and at Walter Reed Army Medical facility.  A March 2006 
written statement from M.I., L.P.N, notes that she had known 
the veteran for several years prior to his active service; 
that she saw his boils upon his return from the Republic of 
Korea; and that she provided ongoing post-service treatment 
of the claimed condition.  At the hearing on appeal, D.I., 
testified that she had known the veteran for 37 years.  She 
had initially observed the veteran's boils in 1979 while he 
was in active service.  

In reviewing the claims files, the Board observes that the 
veteran has not been afforded a VA examination for 
compensation purposes which addressed his claimed chronic 
skin disorder to include boils.  M.I., a licensed practical 
nurse, has advanced that the claimed chronic skin disability 
was initially manifested during active service.  As a medical 
professional, she is competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  Cox v. Nicholson, 20 Vet. App. 
563 (2007).  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Therefore, the Board finds that a VA examination for 
compensation purposes would be helpful in resolving the 
issues raised by the instant appeal.

The veteran has advanced on appeal that he was treated at 
specific Army medical facilities.  The VA should obtain all 
relevant military records which could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  When a veteran identifies 
clinical treatment associated with specific military 
facilities, the VA has a duty to either undertake an 
exhaustive record search or explain why such action is not 
justified.  Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.159, 3.326(a) (2007); and the 
United States Court of Appeals for 
Veterans Claims' (Court) holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.  

2.  Then contact the National Personnel 
Record Center and/or the appropriate 
service entity and request that a search 
be made of the records of the 121st Army 
Hospital in Seoul, Korea, and at Walter 
Reed Army Medical facility for any 
documentation pertaining to treatment of 
the veteran between March 1978 and July 
1982.  All material produced by the 
requested search should be incorporated 
into the record.  If no records are 
located, a written statement to that 
effect should be incorporated into the 
claims files.

3.  Then schedule the veteran for a VA 
dermatologic examination for compensation 
purposes in order to determine the 
nature, etiology of his claimed chronic 
skin disorder to include boils.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance opinions as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic skin disorder had its onset 
during active service or otherwise 
originated during active service.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
reflect that such a review was conducted.

4.  Then readjudicate his entitlement to 
service connection for a chronic skin 
disorder to include boils.  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

